Candler, J.
1. The evidence objected to, even if not technically admissible, was not of such materiality as that its admission required the grant of a new trial.
2. The charge as given fully and fairly covered all the material issues involved;’ and the complaints of the refusal of the judge to charge certain principles will not bo cause for a new trial, it not appearing that any request, written or otherwise, was made for the judge to so charge. City of Atlanta v. Alexander, 80 Ga. 637; Southern R. Co. v. Coursey, 115 Ga. 606 (4), and cases cited.
3. The instructions complained of, considered in the light of the entire charge, were not erroneous.
4. The complaint that the entire charge was erroneous is without merit.

Judgment affirmed.


By fire Justices.